Exhibit 10.9

 

Amendment to Employment Agreement

 

THIS AMENDMENT (“Amendment”), dated as of July 1, 2009, to the Employment
Agreement, dated as of July 1, 2008 (the “Agreement”), between The Estée Lauder
Companies Inc., a Delaware corporation (the “Company”), and Marc Cedric Yann
Prouve, a resident of [OMITTED] (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive and the Company are parties to the Agreement;

 

WHEREAS, the Company and the Executive wish to amend the Agreement to maintain
the aggregate target bonus payout under the Executive Annual Incentive Plan for
fiscal 2010 at the rate for fiscal 2009 and the aggregate target bonus payout
for fiscal 2011 at the rate provided in fiscal 2010 as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree to amend the Agreement as follows:

 

1.                                       Incentive Bonus Compensation.  The
Compensation Committee has established for the Executive the target bonus payout
for the aggregate opportunities that may be awarded to the Executive (i.e., the
target bonus that may be awarded in respect of a fiscal year of the Company)
under the Bonus Plan equal to $1,500,000 for the Contract Year ending June 30,
2010 (i.e., the Second Contract Year), and $1,750,000 for the Contract Year
ending June 30, 2011 (i.e., the Third Contract Year), subject to the terms and
conditions of the Bonus Plan, which are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

2.                                       Miscellaneous.

 

a.                                       Except as provided above, all other
terms and conditions of the Agreement shall remain the same.

 

b.                                      Capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Agreement, except to the
extent the term is modified herein.

 

c.                                       This Amendment shall be subject to, and
governed by, the laws of the State of New York applicable to contracts made and
to be performed therein.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

By:

/s/Amy DiGeso

 

 

Name:

Amy DiGeso

 

 

Title:

Executive Vice President – Global Human Resources

 

 

 

 

 

 

 

 

 

 

/s/Marc Cedric Yann Prouve

 

 

Marc Cedric Yann Prouve

 

2

--------------------------------------------------------------------------------